ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_04_EN.txt.  

84

SEPARATE OPINION OF JUDGE PARRA-ARANGUREN

The consent of the United States nat ta raise preliminary objections
Mexico did not discharge ity burden of praving the Mexican nationality of the
52 persons indicated in its Memorial — Multiple nationality cases — The
exhaustion of local remedies rule — Obligation to reply to all the questions as
stated by Mexice in its final submissions — Final considerations.

 

1. My vote in favour of subparagraphs (2), (3), (10} and (11) of para-
graph 153 does not mean that I share each and every part of the reason-
ing followed by the Court in reaching its conclusions. Time constraints to
present this separate opinion within the period fixed by the Court do not
permit me to make a complete explanation of my disagreement with the
remaining subparagraphs of paragraph 153. However I wish to advance
some of my main reasons for voting against them.

J

2. Operative paragraph 153 {1} of the Judgment:

“Rejects the objection by the United Mexican States to the
admissibility of the objections presented by the United States of
America to the jurisdiction of the Court and to the admissibility of
the Mexican claims.”

3. In my opinion, the contention of the United Mexican States (here-
inafter “Mexico”) should have been upheld, because the Parties agreed to
a single round of pleadings and nothing was said about preliminary
objections. The United States of America (hereinafter “the United States”)
thus gave its consent not to raise preliminary objections, and conse-
quently its objections were not to be examined as such, This reason
explains my vote against paragraph 153, subparagraph (1), where the
Court rejects Mexico’s contention that it should disregard the prelimi-
nary objections raised by the United States against Mexico’s claims based
on viciations by the United States of Article 36 of the 24 April 1963
Vienna Convention on Consular Relations (hereinafter “the Vienna
Convention”).

4. However, it is to be kept in mind that in any case the Court has to
be satisfied of its jurisdiction and therefore the Court may examine it at
any time, before rendering judgment on the merits, either ex officic or at
the request of any of the parties (Appeal Relating to the Jurisdiction af

76

 

 
 

85 AVENA AND OTHERS (SEP. OP. FARRA-ARANGUREN)

the ICAO Council (India v. Pakistan), Judgment, LCL Reports 1972,
p. 52, para. 13; Application of the Convention on the Prevention and Pun-
ishment of the Crime of Genocide, Preliminary Objections, Judgment,
LCL Reports 1996 (ID), p. 622, para. 46}. Furthermore, as Mexico
acknowledges, the inadmissibility objections presented by the United
States as preliminary objections “overlap the arguments on the merits to
a large extent” (CR 2003/24, p. 23, para. 59, Gamez-Robledo),

IT

5, The first of Mexico’s final submissions requests the Court to adjudge
and declare, inter alia, that the United States has “violated its interna-
tional legal obligations to Mexico, in its own right and in the exercise of
its right of diplomatic protection of its nationals” by failing to comply
with Article 36, paragraph 1, of the Vienna Convention (Judgment,
para. 13; emphasis added). It also indicates that the Court need not “re-
examine and redetermine the facts and reweigh the evidence” in each of
the 52 cases, because there are only two factual issues to be resolved. The
first relates to the Mexican nationality of the individuals concerned and
the second to the violations of Article 36, paragraph 1 (4) (CR 2003/24,
p. 27, para. 83, Babcock).

6. Mexico expressly acknowledges that, since the United States “has
chosen to vehemently deny any wrongdoing”, it is for Mexico to demon-
strate in all 52 cases the alleged violations of Article 36, paragraph 1 fb),
of the Vienna Convention (CR 2003/24, pp. 29-30, para. 94, Babcock);
and it claims it has met this burden by providing to the Court the birth
certificates of these individuals, and declarations from 42 of them stating
their Mexican nationality.

7. Mexico maintained in the oral proceedings that all of them auto-
matically acquired jure soli Mexican nationality under Article 30 of its
Constitution. However Mexico did not present any evidence to demon-
strate the contents of such Article 30.

8. It was for Mexico to discharge this burden of proof because, as
Judge John E. Read recalled, “municipal laws are merely facts which
express the will and constitute the activities of States” indicating that this
rule had been established by the Permanent Court of International
Justice in a long series of decisions and the following in particular:

“Polish Upper Silesia — Series A, No. 7, page 19.
Serbian Loans — Series A, Nos. 20/21, page 46.
Brazilian Loans — Series A, Nos. 20/21, page 124.
Lighthouses Case (France/Greece) — Series A/B, No. 62, page 22.

77

 
 

86 AVENA AND OTHERS (SEP. GP. PARRA-ARANGUREN)

Panevezys-Saldutiskis Railway Case — Series A/B, No. 76,
page 19.” (Nottebahm, Second Phase, Judgment, 1 C.J. Reports
1955, p. 36, dissenting opinion of Judge Read.)

9. Moreover it is a generally accepted principle. Oppenheim’s interna-
tional Law explains:

“From the standpoint of international law, a national law is gen-
erally regarded as a fact with reference to which rules of interna-
tional law have to be applied, rather than as a rule to be applied on
the international plane as a rule of law; and insofar as the Interna-
tional Court of Justice is called upon to express an opinion as to the
effect of a rule of national law it will do so by treating the matter as
a question of fact to be established as such rather than as a question
of law to be decided by the court.” (Oppenheim’s international Law,
9th ed., edited by Sir Robert Jennings, Q.C., and Sir Arthur Watts,
K.C.M.G., Q.C., Vol. 1, “Peace”, Introduction and Part 1, 1996,
p. 83, para. 21.)

10. This notwithstanding, paragraph 57 of the Judgment states:

“The Court finds that it is for Mexico to show that the 52 persons
listed in paragraph 16 above held Mexican nationality at the time of
their arrest. The Court notes that to this end Mexico has produced
birth certificates and declarations of nationality, whose contents
have not been challenged by the United States.”

11. ris difficult for me to agree with this conclusion because Mexico
has not discharged its burden of proof. The declarations from 42 of all
the persons concerned are ex parte documents, which cannot, by them-
selves, demonstrate Mexican nationality; and the birth certificates pre-
sented by Mexico for each of the 52 individuals undoubtedly demonstrate
that they were born in Mexico, but do not prove their Mexican nation-
ality because Mexico did not provide the text of Article 30 of the Mexi-
can Constitution. In view of this omission it cannot be established, from
the evidence presented by Mexico, that the 52 persons identified in its
Memorial automatically acquired Mexican nationality at the time of their
birth by virtue of the jus soli. For this reason, unless I were to rely on
extralegal considerations, as the Judgment itself does, [ had no alterna-
tive but to conclude that the claims presented by Mexico against the
United States cannot be upheld since the Mexican nationality of the 52
persons concerned was not demonstrated and this is, in the present case,
a necessary condition for the application of Article 36 of the Vienna Con-
vention and for Mexico’s exercise of its right to diplomatic protection of
its nationals. Therefore, in my opinion, subparagraphs (4), (5), (6), (7),
(8) and (9} of paragraph 153 were to be rejected.

78

 

 
 

87 AVENA AND OTHERS (SEP. OP. PARRA-ARANGUREN)

III

12. Among the persons identified in Mexico’s Memorial, the United
States provided proof that Enrique Zambrano was a United States
national. Then Mexico amended its submissions on 28 November 2003 to
withdraw the claim presented in its own name and in exercise of its right
of diplomatic protection, explaining that it did not contest, for the pur-
pose of this litigation, that dual nationals have no right to be advised,
under Article 36, paragraph | (45), of their rights to consular notification
and access (CR 2003/24, p. 28, para. 87, Babcock). The withdrawal was
not objected to by the United States, as indicated in paragraph 7 of the
Judgment, and for this reason the case of Mr. Enrique Zambrano was
not examined.

13. Even though the question was not disputed between the Parties, it
is to be observed that the reasons given by Mexico for withdrawal in the
case of Mr. Enrique Zambrano find no support in the conclusions reached
by the International Law Commission in its recently prepared Draft
Articles on Diplomatic Protection. Article 6 thereof prescribes that

“A State of nationality may not exercise diplomatic protection in
respect of a person against a State of which that person is also a
national unless the nationality of the former State is predominant,
both at the time of the injury and at the date of the official presenta-
tion of the claim.”

14. The International Law Commission explains that the solution
adopted in Article 6 follows the position adopted in arbitral decisions, in
particular by the Italian-United States Conciliation Commission, the
Iran-United States Claims Tribunal and the United Nations Compensa-
tion Commission established by the Security Council to provide for com-
pensation for damages caused by Iraq’s occupation of Kuwait. More-
over, the International Law Commission indicates that it is consistent
with developments in international human rights law, which accords legal
protection to individuals even against a State of which they are nationals.
It also specifies that the negative language used in the provision “is
intended to show that the circumstances envisaged by article 6 are to be
regarded as exceptional”, making it clear “that the burden of proof is on
the claimant State to prove that its nationality is predominant” (United
Nations, Report of the International Law Commission, Fifty-fourth Ses-
sion (29 April-7 June and 22 July-16 August 2002), Official Records of
the General Assembly, Fifty-seventh Session, Supplement No. 10 (A/S7/
10), pp. 169-187).

15. Therefore, Draft Article 6 would have entitled Mexico to exercise

79
 

 

88 AVENA AND OTHERS (SEP. OP. FARRA-ARANGUREN)

diplematic protection on behalf of Enrique Zambrano, upon presenting
evidence that he was a Mexican national and that his Mexican national-
ity predominated his United States nationality.

IV

16. Paragraph 40 of the Judgment examines the application of the rule
of exhaustion of local remedies when dealing with the second preliminary
objection to admissibility presented by the United States.

17. It indicates:

“The Court would first observe that the individual rights of Mexi-
can nationals under subparagraph 1 (6) of Article 36 of the Vienna
Convention are rights which are to be asserted, at any rate in the
first place, within the domestic legal system of the United States.
Only when that process is completed and local remedies are exhausted
would Mexico be entitled to espouse the individual claims of its
nationals threugh the procedure of diplomatic protection.”

18. Paragraph 40 adds:

“In the present case Mexico does not, however, claim to be acting
solely on that basis. It also asserts its own claims, basing them on the
injury which it contends that if has itself suffered, directly and
through its nationals, as a result of the violation by the United States
of the obligations incumbent upon it under Article 36, para-
graph 1 (a), (6) and fe}.”

19. Then paragraph 40 recalis the LeGrand Judgment, where it was
recognized that Article 36, paragraph | (6), of the Vienna Convention
creates individual rights of the foreign national concerned which may be
invoked in this Court by the national State of the detained person (7 CU.
Reports 2007, p. 494, para. 77). Paragraph 40 further observes

“that viclations of the rights of the individual under Article 36 may
entail a violation of the rights of the sending State, and that viola-
tions of the rights of the latter may entail a violation of the rights of
the individual. In these special circumstances of interdependence of
the rights of the State and of individual rights, Mexico may, in sub-
mitting a claim in its own name, request the Court to rule on the
violation of rights which it claims to have suffered both directly and
through the violation of individual rights conferred on Mexican
nationals under Article 36, paragraph 1 (b).”

80
 

89 AVENA AND OTHERS (SEP. OP. PARRA-ARANGUREN)

20. Paragraph 40 of the Judgment concludes:

“The duty to exhaust local remedies does not apply to such a
request. Further, for reasons just explained, the Court does not find
it necessary to deal with Mexico’s claims of violation under a distinct
heading of diplomatic protection. Without needing to pronounce at
this juncture on the issues raised by the procedural default rule, as
explained by Mexico in paragraph 39 above, the Court accordingly
finds that the second objection by the United States to admissibility
cannot be upheld.”

24, In my opinion, this conclusion is misteading. Paragraph 40 should
have stated that the local remedies requirement does not apply when the
injury is claimed to have been done directly to the rights of Mexico and
not that it is not applicable to the claim made by Mexico in its own name.
Now, the claims presented by Mexico in the exercise of diplomatic pro-
tection of its nationals are claims of Mexico in its own right, as was
acknowledged in the well-known dictum of the 30 August 1924 Judgment
of the Permanent Court of International Justice in the Afavrommatis
Palestine Concessions case, where it was specified that

“By taking up the case of one of its subjects and by resorting to
diplomatic action or international judicial proceedings on his behalf,
a State is in reality asserting its own rights — its right to ensure, in
the person of its subjects, respect for the rules of international law.”

(Judement No. 2, 1924, P.C.LJ, Series A, No. 2, p. 12.)

22. This principle is generally accepted and has recently been repro-
duced in Article 1, paragraph 1, of the Draft Articles on Diplomatic Pro-
tection prepared by the International Law Commission, indicating that:

“Diplomatic protection consists of resort to diplomatie action or
other means of peaceful settlement by a State adopting in its own
right the cause of its national in respect of an injury to that national
arising from an internationally wrongful act of another State.”

23. Therefore, in the present case, the relevant element in deciding
whether local remedies had to be exhausted is whether Mexico was
directly injured by the actions of the United States. As the International
Law Commission explains

“The exhaustion of local remedies rule applies only to cases in
which the claimant State has been injured ‘indirectly’, that is,
through its national. It does not apply where the claimant State is
directly injured by the wrongful act of another State, as here the

81
 

 

 

90 AVENA AND OTHERS (SEP. OP. PARRA-ARANGUREN)

State has a distinct reason of its own for bringing an international
claim.”

24, Consequently Article 9 of its Draft Articles on Diplomatic Protec-
tion provides that

“[l]ocal remedies shall be exhausted where an international claim, or
request for a declaratory judgment related to the claim, is brought
preponderantly on the basis of an injury to a national or other per-
son referred to in article 7 [8]”.

25, However the International Law Commission also observes that

“In practice it is difficult to decide whether the claim is ‘direct’ or
‘indirect’ where it is ‘mixed’, in the sense that it contains elements of
both injury to the State and injury to the nationals of the State...
In the case of a mixed claim it is incumbent upon the tribunal to
examine the different elements of the claim and to decide whether
the direct or the indirect element is preponderant .. . Closely related
to the preponderance test is the sine qua non or ‘but for’ test, which
asks whether the claim comprising elements of both direct and
indirect injury would have been brought were it not for the claim
on behalf of the injured national. If this question is answered nega-
tively, the claim is an indirect one and local remedies must be
exhausted. There is, however, little to distinguish the preponderance
test from the ‘but for’ test. If a claim is preponderantly based on
injury to a national this is evidence of the fact that the claim would
not have been brought but for the injury to the national. In these
circumstances the Commission preferred to adopt one test only —
that of preponderance.” (United Nations, Report of the Interna-
tional Law Commission, Fifty-fifth Session (5 May-6 June and 7 July-
8 August 2003), Official Records of the General Assembly, Fifty-
eighth Session, Supplement No. 10 (A/58/10), pp. 89-90).

26. In the present case Mexico has advanced, in its own right, a claim
against the United States. However, the application of the exhaustion of
local remedies rule depends not on whether Mexico presents the claim in
its own right, but on whether Mexico was directly injured by the alleged
actions of the United States.

27, Mexico maintains that there was a breach by the United States of
the Vienna Convention, an unlawful act in the relations between the
two States, on each occasion the United States authorities did not inform
the Mexican nationals arrested of their rights under Article 36, para-
graph 1 (6). Consequently, Mexico’s claim is a “mixed” claim, to use
the terminology of the International Law Commission, as recognized
in paragraph 40 of the Judgment where it is stated that there are
“special circumstances of interdependence of the rights of the State and

82
 

 

91 AVENA AND OTHERS (SEP. OP. PARRA-ARANGUREN)

of individual rights”. Therefore, it was for the Court to determine
whether Mexico’s claim was preponderantly based on injury to a national
and would not have been brought but for the injury to its national.

28. In my opinion, Mexico would not have presented its claim against
the United States but for the injury suffered by its nationals. Conse-
quently the local remedies rule applies to the claims “in its own right”
submitted by Mexico in its first final submission and therefore the Court
should have examined each of the individual cases to determine whether
the local remedies had been exhausted, which do not include “approach
to the executive for relief in the exercise of its discretionary powers . . .
remedies as of grace or those whose ‘purpose is to obtain a favour and
not to vindicate a right’”. If that was not case, the claims presented by
Mexico in the exercise of diplomatic protection of its nationals were to be
dismissed, unless covered by any of the customarily accepted exceptions
to the local remedies rule, taking into consideration Article 10 of the
_ Draft Articles on Diplomatic Protection prepared by the International

Law Commission (United Nations, Report of the International Law
Commission, Fifty-fifth Session (5 May-6 June and 7 July-8 August 2003),
Official Records of the General Assembly, Fifty-eighth Session, Supple-
ment No. 10 (A/58/10), pp. 88, 92-102). Therefore, it is not possible for
me to apree with the conclusion reached in paragraph 40 of the Judgment.

Vv

29. On 14 February 2002, the Court stated:

“The Court would recall the well-established principle that ‘it is
the duty of the Court not only to reply to the questions as stated in
the final submissions of the parties, but also to abstain from deciding
points not included in those submissions’ (Asylum, Judgment, LC.
Reperts 1950, p. 402). While the Court is thus not entitled to decide
upon questions not asked of it, the non ultra petita rule nonetheless
cannot preclude the Court from addressing certain legal points in its
reasoning.” (Arrest Warrant of if April 2000 (Democratic Republic
of the Congo v. Belgium), Judgment, 1 Cd. Reports 2002, pp. 18-19,
para. 43.)

30. In my opinion this statement supports the following observations
on the Judgment in the present case,

31. In its first final submission Mexico requests the Court to adjudge
and declare:

83

 
 

 

92 AVENA AND OTHERS (SEP. OP. PARRA-ARANGUREN)

“That the United States of America, in arresting, detaining, try-
ing, convicting, and sentencing the 52 Mexican nationals on death
row described in Mexico’s Memorial, violated its international legal
obligations to Mexico, in its own right and in the exercise of its
right to diplomatic protection of its nationals, by failing to inform,
without delay, the 52 Mexican nationals after their arrest. of their
right to consular notification and access under Article 36 (1) (6)
of the Vienna Convention on Consular Relations, and by depriving
Mexico of its right to provide consular protection and the 52 natio-
nals’ right to receive such protection as Mexico would provide under
Article 36 (1) fa} and fe) of the Convention.” (Judgment,
para. 14 €1).}

32. Subparagraphs (4), (5}, (6), (7) and (8) of paragraph 153, in a
rather sophisticated way, adjudge and declare that “the United States
breached the obligations incumbent upon it” under Article 36, para-
graph 1 fb) (subparas. (4) and (5)); that “the United States breached the
obligations incumbent upon it under Article 36, paragraph 1 (a} and fc)
of the Convention” (subpara. (6)}; that “the United States . . . breached
the obligations incumbent upon it under Article 36, paragraph 1 fc) of
the Convention” {subpara. (7)); and that “the United States breached the
obligations incumbent upon it under Article 36, paragraph 2, of the Con-
vention” (subpara. (8)). However, that is not an answer to the first final
submission presented by Mexico, where Mexico asks the Court to adjudge
and declare that the United States violated “its international legal obli-
gations to Mexico, in its own right and in the exercise of its right to
diplomatic protection”. Therefore, in my opinion, the operative part
of the Judgment should have responded to the request made by Mexico
in its first final submission.

33. In its second final submission Mexico requests the Court to adjudge
and declare:

“That the obligation in Article 36 {1} of the Vienna Convention
requires notification of consular rights and a reasonable opportunity
for consular access before the competent authorities of the receiv-
ing State take any action potentially detrimental to the foreign
national’s rights.” (Judgment, para. 14 (2).)

34. In my opinion, the second final submission of Mexico should have
been expressly decided in the operative part of the Judgment and not
only considered in its reasoning.

84

 
 

 

93 AVENA AND OTHERS (SEP. OP, PARRA-ARANGUREN}

VI

35. Finally it seems appropriate to me to mention that Mexico has
insistently requested restitutio in integrum as a remedy for the alleged
violations of Article 36 of the Vienna Convention by the United States,
because it considers that depriving a foreign national facing criminal pro-
ceedings of the right to consular notification and assistance renders those
proceedings fundamentally unfair (Judgment, para. 30). Mexico has also
reminded the Court throughout the present proceedings of the facts of
the LaGrand case. However, it did not mention that in the LaGrand case
the question of fair trial was not originally raised by the highest State
organs of Germany with their United States counterparts, as is evidenced
by the following documents:

{a} The German Minister of Justice wrote to the United States Attorney
General on 27 January 1999 acknowledging that

“nor are there any doubts about the fact that the proceedings
were conducted under the Rule of Law — ultimately leading to
imposition of the death penalties with final and binding effect —
before the courts of the State of Arizona and before the Federal
Courts” (Memorial of Germany, Vol. IL Ann. 20, pp. 539-542).

(®) In his letter of 5 February 1999 to the former President of the
United States, the German President, acting as Head of State, indi-
cates that “[iln no way do I doubt the legitimacy of the conviction
nor the fairness of the procedure before the courts of the State of
Arizona and the federal courts” (Memorial of Germany, Vol. II,
Ann. 14, pp. 509-512).

(Signed) Gonzalo PARRA-ARANGUREN.

85
